Citation Nr: 0623061	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  05-25 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability 
involving a discrepancy in leg length, to include as 
secondary to service-connected bilateral feet disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1999 to February 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
service connection for a low back disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

The RO denied the veteran's claim for a low back disability 
in August 2003.  The RO subsequently interpreted a May 2004 
statement from the veteran, indicating his desire for service 
connection of his "leg and back condition as secondary to 
[his] plantar fasciitis" as a new and separate claim.  
Because both claims pertain to a disability of the back, 
however, the Board finds that the prior adjudication was of 
the same claim, however styled.  See Ashford v. Brown, 10 
Vet. App. 120 (1997).  A differing theory of entitlement does 
not make for a different claim.

Having determined that it is the same claim as was denied in 
August 2003 now under consideration by the Board, the Board 
finds that the procedural aspects of the claim bear 
discussion. 

In an August 2003 rating decision, the RO denied the 
veteran's claim for service connection for a low back 
disability.  In a September 2003 communication, the veteran 
stated, "I disagree with the findings and percentages given 
to me on August, 18, 2003."  The veteran detailed his 
disagreement with the ratings assigned for his bilateral foot 
disability, and Crohn's disease, and the denial of service 
connection for hearing loss and an astigmatism.  Notably, 
however, the veteran also stated that the pain in his feet 
had changed the way he walked, causing him back pain.  The RO 
construed the September 2003 letter as a Notice of 
Disagreement (NOD) as to the claims regarding the bilateral 
foot disability, Crohn's disease, hearing loss, and an 
astigmatism.  The statement regarding the effect of the foot 
disability on the veteran's back was not construed as an NOD 
as to the denial of service connection for a low back 
disability.

A Notice of Disagreement is defined as a "written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudication determination by the RO and a desire to contest 
the result."  38 C.F.R. § 20.201 (2005).  It must be in terms 
which can be reasonably construed as expressing disagreement 
with that determination and a desire for appellate review. 
Beyrle v. Brown, 9 Vet. App. 24, 27 (1996).  A valid NOD must 
merely express dissatisfaction with the RO decision; it need 
not identify the specific errors of fact or law.  Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998); Ledford v. West, 136 
F.3d 776 (Fed. Cir. 1998).  VA is generally required to 
liberally interpret communications from claimants.

The Board finds that the September 2003 letter from the 
veteran can be liberally construed as an NOD with the RO's 
August 2003 denial of service connection for a low back 
disability.  Although the letter dealt primarily with other 
issues, the Board interprets that document as an NOD with the 
RO's denial of service connection for a low back disability.  
The correspondence satisfies the general requirements for an 
NOD:  it is in writing, and it expresses dissatisfaction with 
the adverse decision.  The Board additionally finds that the 
NOD was timely, as it was filed within the requisite one-year 
time period following the adverse decision.  38 C.F.R. §§ 
20.302 (2005).

Where a veteran has submitted a timely NOD with an adverse 
decision, the RO must issue a Statement of the Case 
addressing the issue.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 
398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  Here, the 
veteran was issued an additional rating decision pertaining 
to his claim for service connection for a low back disability 
in December 2004.  He voiced his disagreement with the 
continued denial that same month.  He was then issued a 
Statement of the Case pertaining to this issue in May 2005.

As it has been determined that a timely NOD was filed, and 
that the veteran was issued a Statement of the Case, the 
final pertinent procedural question is whether the veteran 
filed a timely substantive appeal.  

To be timely, a Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the veteran, here May 10, 
2005, or within the remainder of the one-year period from the 
date of mailing of the latest Rating Decision, here December 
12, 2005, whichever is the later date.  In the case at hand, 
December 12, 2005 is the later date.  The veteran's 
Substantive Appeal was received by the RO on July 12, 2005, 
well within the applicable time period, and is therefore 
timely.

Having determined that the veteran's claim for a low back 
disability involving a discrepancy in leg length, to include 
as secondary to service-connected bilateral feet 
disabilities, is properly before the Board, the Board finds 
that additional development is necessary prior to further 
disposition of the claim.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The veteran's service medical records show frequent 
complaints and assessments of chronic low back pain that he 
associated with his bilateral foot pain.  He described the 
pain as radiating from his feet up into his lower back, 
causing increasing back pain.  A February 2002 treatment 
record shows that the veteran admitted altering his gait due 
to his foot pain.  X-ray examination in August 2002 revealed 
lumbar scoliosis.  On examination in October 2002, prior to 
his separation from service, the veteran complained of low 
back pain due to his feet.  Physical examination, however, 
did not reveal any abnormalities of the back.  The assessment 
was chronic low back pain.

The veteran underwent VA examination of his back in April 
2003.  Physical and X-ray examination revealed scoliosis in 
the lumbar area with a discrepancy in leg length of one-half 
of one inch.  The diagnoses were chronic low back pain, leg 
length discrepancy, and scoliosis.  The examiner did not 
opine as to whether the veteran's back problems were related 
to his period of active service, including his service-
connected bilateral foot disability.  Because the examiner 
did not opine as to any relationship between his low back 
disability and his service-connected foot disabilities, the 
Board finds that an additional examination and etiological 
opinion are in order.  The Board additionally finds that an 
additional examination is in order as it does not appear that 
the veteran's claims folder was available for review at the 
time of the examination, and thus an accurate assessment of 
the veteran's condition could not be determined.  To ensure a 
thorough examination and evaluation, the veteran's disability 
must be viewed in relation to its history.  38 C.F.R. § 4.1 
(2005).  Therefore, the claim must be remanded for an 
examination with review of the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
orthopedic examination for the purpose 
of ascertaining the etiology of his low 
back disability.  Any further indicated 
studies must also be conducted.  The 
claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examination report must indicate that 
the claims file was reviewed in 
conjunction with the examination.  

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that the veteran's 
low back disability is causally or 
etiologically related to the veteran's 
period of active service, including his 
service-connected foot disabilities.  The 
examiner should also specifically address 
whether any pre-existing congenital 
defects of the spine were aggravated by 
the veteran's period of active service, 
including by his development and/or 
aggravation of his service-connected foot 
disabilities.  The examiner should 
provide the rationale for the opinion 
provided.  If the requested opinions 
cannot be rendered without resort to 
speculation, the examiner should so 
state.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for a low back 
disability involving a discrepancy in 
leg length, to include as secondary to 
service-connected bilateral feet 
disabilities.  If further action 
remains adverse to the veteran, provide 
the veteran and his representative with 
a supplemental statement of the case 
and allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

